Order entered January 28, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01268-CR

                               JENNIFER FOLEY, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                           On Appeal from the 26th District Court
                                Williamson County, Texas
                            Trial Court Cause No. 14-0094-K26

                                           ORDER
       We REINSTATE this appeal.

       On November 19, 2018, we granted the motion of Jeremiah Walters to withdraw as

counsel and ordered the trial court to conduct a hearing to determine whether appellant should be

appointed new counsel.

       On January 25, 2019, we received the trial court’s order and appointment. We DIRECT

the Clerk to list Kevin Stryker as appointed counsel for appellant. All future correspondence

should be sent to Kevin Stryker, Three Sugar Creek Center, Suite 100, Sugarland, TX 77478.

       The reporter’s record was due November 18, 2018.

                                                     /s/   LANA MYERS
                                                           JUSTICE